[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                        For the First Circuit


No. 01-2135

                 JAMES E. ANDERSON; CHERYL J. LATOS,

                       Plaintiffs, Appellants,

                                  v.

                            UNITED STATES,

                         Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                   FOR THE DISTRICT OF RHODE ISLAND

               [Hon. Mary M. Lisi, U.S. District Judge]


                                Before

                         Lynch, Circuit Judge,
              Campbell and Stahl, Senior Circuit Judges.



     James E. Anderson and Cheryl J. Latos on brief pro se.
     Eileen J. O’Connor, Assistant Attorney General, Kenneth L.
Greene and A. Wray Muoio, Attorneys, Tax Division, Department of
Justice, and Margaret E. Curran, United States Attorney, on brief
for appellee.



                            MARCH 14, 2002
           Per Curiam. After carefully reviewing the briefs and

record on appeal, we affirm the decision below.

           The appellants’ central contention is that Treas.

Reg. § 31.3102-1(c) does not provide adequate authority for

collecting the employee portion of FICA taxes from them.

Contrary to the appellants’ argument, however, IRS has rule-

making authority for FICA taxes, and the regulations are

afforded the usual deference.        United States v. Cleveland

Indians Baseball Co., 532 U.S. 200, 121 S. Ct. 1433 (2001).

           The   appellants’   remaining   arguments   fail   for
substantially the reasons stated by the district court at the

hearing.
           Affirmed.   Loc. R. 27(c).




                               -2-